249 F.2d 314
Tom WALTON, Appellant,v.Marlen R. OWENS and Yale and Towne Manufacturing Company, Appellees.
No. 16287.
United States Court of Appeals Fifth Circuit.
November 13, 1957.

Appeal from the United States District Court for the Northern District of Mississippi.
On Petition for rehearing. For former opinion see 5 Cir., 244 F.2d 383.
Before HUTCHESON, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
It is ordered that the Petition for Rehearing filed in the above entitled and numbered cause be, and the same is, hereby denied.


2
HUTCHESON, Chief Judge, dissents.